     Case 4:20-cr-01706-JGZ-MSA Document 23 Filed 10/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-20-01706-001-TUC-JGZ (MSA)
10                  Plaintiff,                         PROTECTIVE ORDER
11    v.
12    Carlos Victor Passapera Pinott,
13                  Defendant.
14
15          The Court having considered the Government’s Motion for Protective Order, there
16   being no objection by the defense and good cause having been shown, pursuant to Fed. R.
17   Crim. P. 16(d)(1),
18          IT IS ORDERED:
19          1.     The Government’s motion (Doc. 22) is granted.
20          2.     Defense counsel shall maintain all discovery material counsel receives from
21   the United States in defense counsel’s custody and may scan, reproduce and disclose such
22   information only to the Defendant, defense investigators, agents or experts as necessary for
23   purposes of the defense of this case. Defendant, defense investigators, agents and/or
24   experts receiving such information shall not reproduce or disseminate any discovery
25   materials without further order of the Court and must return any copies of such material to
26   defense counsel at the conclusion of this case.
27          3.     The order resulting from this Motion shall be presented to any individual to
28   whom, under the terms of the order, defense counsel or Defendant discloses the discovery
     Case 4:20-cr-01706-JGZ-MSA Document 23 Filed 10/08/20 Page 2 of 2



 1   material. By accepting any personal identifying information, such persons shall agree to
 2   submit to the jurisdiction of the United States District Court for the District of Arizona for
 3   the sole purpose of enforcing the terms of the order.
 4          4.     With respect to any discovery provided by the United States in this case, said
 5   discovery is for use in the defense of this criminal case only and shall be returned to the
 6   assigned Assistant U.S. Attorneys upon demand for destruction after the completion of the
 7   proceedings, to include any appeal, collateral attack, or other post-conviction proceeding.
 8          5.     Nothing in the Court’s order requires the United States to provide discovery
 9   beyond what is required by Rule 16, Federal Rules of Criminal Procedure, and the Court’s
10   discovery orders.
11          Dated this 7th day of October, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
